IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: J.W.B. AND R.D.B., MINORS               : No. 566 MAL 2019
                                               :
                                               :
PETITION OF: L.B., FATHER                      : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court


                                        ORDER



PER CURIAM

      AND NOW, this 26th day of November, 2019, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by petitioner is:


      Did the Trial Court and Superior Court err in application of 23 Pa. C.S.A. § 2711(c)
      by failing to consider the invalidity of consents for adoption under Colorado law,
      simply because the Colorado resident Father did not revoke consent within 30
      days in accordance with Pennsylvania law, where no such requirement exists in
      Colorado and where Colorado law permits revocation of consent up to and
      including the date of hearing?